[J-1-2019] [MO: Baer, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 13 EAP 2018
                                                :
                      Appellant                 :   Appeal from the Judgment of Superior
                                                :   Court entered on July 12, 2017 at
                                                :   3251 EDA 2015 (reargument denied
               v.                               :   September 13, 2017) affirming and
                                                :   remanding the PCRA Order entered
                                                :   on October 715 in the Court of
 JEROME KING,                                   :   Common Pleas, Philadelphia County,
                                                :   Criminal Division at No. CP-51-CR-
                      Appellee                  :   0706191-2005.
                                                :
                                                :   SUBMITTED: January 15, 2019


                                  CONCURRING OPINION


JUSTICE MUNDY                                                  DECIDED: July 17, 2019
       I join the Majority opinion. I agree with the Majority’s conclusion that the PCRA

court did not abuse its discretion by prohibiting the Commonwealth from privately

interviewing trial counsel, who refused to communicate with PCRA counsel, before the

evidentiary hearing. I write separately, however, to emphasize my view that the holding

should be narrowly construed based on the unique set of circumstances before us. Our

decision should not be read to stand for the proposition that the Commonwealth is

generally prohibited from communicating with trial counsel in preparation for an

evidentiary hearing. Precluding such communication would hinder the Commonwealth’s

ability to prepare for a hearing or potentially resolve claims in advance of one.